DETAILED ACTION
Status of Application
Preliminary amendments to the claims and specification, filed 06/11/2021, are acknowledged.  Amendments to the specification have been entered.  Claims 11-15 are pending in this action.  Amendments to the specification have been entered.  
Claims 11-15 are pending in this action.  Claims 1-10 and 16-20 have been cancelled.  Claims 11-15 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a divisional of U.S. Patent Application No. 16/195,909, filed November 20, 2018 and now issued as U.S. Patent No. 11,045,588, which claims benefit of provisional U.S. Application No. 62/598,684, filed December 14, 2017, and benefit of foreign priority to IL256325, filed December 14, 2017.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement, filed on 07/11/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement filed fails to comply with 37 CFR 1.98(a)(2), which requires that any information disclosure statement includes a legible copy of (i) each foreign patent; and/or (ii) each publication or that portion which caused it to be listed.  A copy of publication listed in an information disclosure statement is required to be provided, even if the publication was previously submitted to, or cited by, the Office in an earlier application, unless: (1) The earlier application is properly identified in the information disclosure statement and is relied on for an earlier effective filing date under 35 U.S.C. 120; and (2) The information disclosure statement submitted in the earlier application complies with paragraphs (a) through (c) of this section.   MPEP §609.  The reference by Dimitrijevich et a. lacks the legible copy, and therefore, has not been considered.  

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 comprises the typographic error “wherein said OC comprising” that needs to be corrected to “wherein said OC is comprising” or “wherein said OC comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present claims are directed to a method for treatment of an infection in a subject in need thereof by administering to the subject antimicrobial compositions comprising (i) a degradation product of oxidized cellulose (OC) that may comprise oxidized regenerated cellulose (ORC); and (ii) minocycline alone OR in combination with additional antibiotics, e.g., rifampicin, clindamycin, or a combination thereof.  The specification implies that using minocycline in combination with degradation products of oxidized cellulose/regenerated cellulose allows significantly lowering the amounts of minocycline to obtain effective antimicrobial activity (synergistic effect).  
The written description requirement for claimed genus (here as degradation products, oxidized cellulose, oxidized regenerated cellulose) may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that the applicant was in possession of the claimed genus.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  MPEP §2163.  
In the present case, only examples of using ORC pads (i.e., product Surgicel® from Ethicon) are provided.  Specification does not teach the chemical structure of OC or ORC that are used in examples.  No information is provided in the instant specification what methods should be used for obtaining OC or ORC that provide desired properties; how one can control the degrading of said OC or ORC for providing desired effect(s) in combination with minocycline.  To this end, it is noted that it is well known in the field that oxidation of cellulose causes changes in its structure and crystallinity, which affects its chemical and physical properties (see Wikipedia; and/or Martina et al. cited in IDS).  
The present specification provides no disclosure beyond the statement, that would have been amenable for use in the present invention, nor does it teach the specific structure, physical properties or a method of identification of degradation products of OC or ORC that can be used/included in claimed compositions.  To this end, it has been held that a wish or plan for obtaining the chemical invention as claimed does not provide adequate written description of a chemical invention.  Rather, a precise definition, such as by structure, formula, chemical name or physical properties, is required.  Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for claim limitations must arise from either an explicit or implicit suggestion by the disclosure to show that such a concept as claimed was actually in possession of applicant at the time of the invention.  For the reasons provided supra, applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 and 12 recite the terms “degradation product of oxidized cellulose” (Claim 1), “oxidized regenerated cellulose” (Claim 2) that are unclear.  First, it is noted that neither the claim nor specification provide a clear definition for the terms “oxidized cellulose” and/or “oxidized regenerated cellulose” regarding their chemical structure (e.g., degree of polymerization, carbonyl content, etc.).  Further, the specification does not provide a standard for ascertaining the requisite degree of oxidation/regeneration/degradation.  It is also unclear if said limitations imply the presence of oxidized cellulose and its degradation product or degradation product only.   Second, it is noted that if a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶ 2.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  Clarification is required. 
Claim 12 (dependent on claim 11) recites the limitation “wherein said oxidized cellulose” comprises oxidized regenerated cellulose” that is unclear.  To this point, it is noted that claim 11 discloses a use of “degradation product of oxidized cellulose”.  Therefore, it is unclear if claim 12 discloses a use of “degradation product of oxidized regenerated cellulose” OR just a use of “oxidized regenerated cellulose” as an additional component/constituent.  Therefore, one of ordinary skill in the art would not reasonably apprised of the scope of the invention.  Clarification is required.  
Claims 13-15 are rejected as being dependent on rejected independent claim 11 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz, US 2011/059177 (cited in IDS), Yu et al., US 5,670,542 (cited in IDS; hereinafter referred to as Yu), by Gallagher et al., US 2011/0123517 (cited in IDS; hereinafter referred to as Gallagher), Pulapura et al., US 2017/0319754 (pub. date 11/9/2017; hereinafter referred to as Pulapura), and Larsen et al., US 9,533,069 (cited in IDS; hereinafter referred to as Larsen). 
As a preliminary matter, the term “degradation product of OC” is viewed merely as a compound selected from the group consisting of monosaccharide, oligosaccharide (as exemplified in the specification) and combination thereof.
Mintz teaches solutions/compositions for protecting/preserving organs (e.g., the heart during open heart surgery) that comprise minocycline/antibiotic and glucose/monosaccharide identified in the instant specification as a degradation product of OC (Claims 1, 11, 14-15, 17; Para 0005-0006, 0038 as applied to claims 11, 12).
Yu teaches compositions to treat severe acne, wherein said compositions may include minocycline, clindamycin, etc. and glucuronic acid identified in the instant specification as a degradation product of ORC (Title, Abstract; Col. 28, Lns. 53-61 as applied to claims 11, 14). 
Gallagher teaches compositions for protecting organs from infection, wherein said compositions may include at least one antibiotic such as minocycline, rifampin, clindamycin; and monosaccharides/glucose (identified in the instant specification as a degradation product of OC) as an excipient (Claims 4, 20, 23; Para. 0015, 0026, 0033, 0039 as applied to claims 11, 12, 14). 
Pulapura teaches a method of preventing, mitigating, or treating a condition within a patient, e.g., a bacterial infection by using an anchorage device comprising a substrate in a form of mesh or patch and comprising ORC as hemostatic agent incorporated into a substrate (Para. 0093, 0158, 0160; Surgicel in Examples) in combination with such active agents/antibiotics as minocycline, rifampin, or mixture thereof (Para. 0127-0128; Examples), and clindamycin (Para. 0131 as applied to claims 11-12, 14-15). Pulapura teaches controlling relative concentration of said antibiotics (Para. 0132), and also teaches variation of active agents concentration within the range of 0.3-2.8 µg/cm2 (Para. 0140, 0144), identifying thereby said parameters as results effective variables.
Larsen teaches methods for controlling infection at the wound site and/or promoting a wound healing by using compositions that may be liquid, gaseous, solid or dry (Col. 15, Lns. 28-31), and wherein said compositions may include hemastatic agent/ORC (Col. 26, Ln. 10, Col. 49, Lns. 15-20; Example 5, items 5 and 148) and bioactive agents such as minocycline (Table 5; Col. Lns. ), rifampin (Col. 42, Ln. 15-20), clindamycin (Col. 35, Lns. 32-34; Tables 2 and 5; Col. 41, Lns. 20-25).  Larsen teaches that concentration of bioactive agents in the fluid or liquid compositions can be less than 1 ng/ml, or less than 1,000,000 mg/ml (Col. 29, Ln. 41 – Col. 31, Ln. 51); and 1-300 IU/cm2  in the solid matrix (Col. 51, Lns. 20-34 as applied to claims 11-12, 14-15).
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references cited.  With regard to the concentrations as instantly claimed (claim 13), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The doses/concentrations of active compounds/antibiotics would be considered a result-effective variable as the administered doses/concentrations could affect the length of time before the beneficial effects wear off.  Pertinent prior art (see below) provides a strong support to the examiner’s position.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  
Applicant’s is advised to clarify the compounds/constituents that can be used in the claimed method and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,585,988 - teaches treating a bacterial infection by using a compositions/patches/mesh substrate  comprising a hemostatic agent comprising ORC and antibiotics, e.g., minocycline, rifampin, or mixture thereof, wherein antibiotics/minocycline can be present in an amount of 0.3-2.8 µg/cm2. 
US 2009/0246287 - teaches methods of treating allergic reactions or infections in a subject in need thereof by administering to the subject a composition that may include OC (having 3-25 % of COOH groups; see references by Raftery 1980 and by Kumar et al. 2002 cited therein) and at least one antibiotic such as minocycline, rifampin, clindamycin, etc. (Abstract; Para. 0075-0081; 0132), wherein said compositions may be in a solid form, e.g., tablets, capsules, troche, lozenge, etc. (Para. 0106).  
US 9,675,728 – teaches methods for wound healing by using compositions comprising ORG and antibiotics/clindamycin, wherein antibiotics/clindamycin can be present in an amount of 0.01-5 wt% of the composition. 
US 2019/0314560 (eff. filing date 05/03/2016) -  teaches methods for treating bacterial infection (Para. 0160) by applying to a wound/tissue/organ a substrate in a form of mesh or patch (Claim 21, 28; Para. 085, 0158; Surgicel in Examples), wherein said substrate comprises (i) ORC as a hemostatic agent (Claim 23; Para. 0093) and (ii) antibiotics, e.g., minocycline, rifampin, or mixture thereof, wherein said antibiotic(s) can be present in an amount of 0.6-1.4 µg/cm2 (Claim 24; Para. 0128, 0131-0132, 0141-0143).  

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615